 Case 1:15-cr-00213-SJ Document 137 Filed 12/03/19 Page 1 of 1 PageID #: 1399

                THE LAW OFFICES OF SEAN M. MAHER, PLLC



                                                           December 3, 2019



VIA ECF

Honorable Sterling Johnson, Jr.
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       RE:    United States v. Velentzas et al., (Noelle Velentzas),
              15 Cr. 213 (SJ)

Dear Judge Johnson:

       On behalf of Ms. Velentzas, I respectfully write to request that the sentencing hearing
scheduled for December 18, 2019 be rescheduled for a date between February 24 - March 12,
2020. This request is made for two reasons. First, the initial draft of the Presentence Report
(PSR) has not been completed. I have communicated with the Probation Office about this, and it
is my understanding that the Probation Office needs six more weeks to complete the PSR. In full
disclosure, I needed to reschedule the presentence interview and postpone it until late October
because of ongoing serious medical issues of a close member of my family. Second, I am still
working on mitigation tasks on behalf of Ms. Velentzas, including collecting necessary records,
which I believe will not be completed by the current sentencing submission deadline.

     I have relayed this adjournment request to the government and have been informed by
AUSA Joshua Hafetz that the government takes no position on my request.

       The Court’s consideration is greatly appreciated.


                                                           Respectfully submitted,


                                                           _________/S/____________
                                                           Sean M. Maher
                                                           Counsel for Noelle Velentzas

cc: All counsel (via ECF)



                    233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
                             (212) 661-5333 • (347) 548-9959 FAX
                                 WWW.SEANMAHERLAW.COM
